Citation Nr: 1011530	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-30 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss.  

2.  Entitlement to service connection for an inner ear 
disorder, including as secondary to the service-connected 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION  

The Veteran served on active duty from May 1946 to April 
1948.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, increased the Veteran's 
evaluation for his service-connected bilateral hearing loss 
disability to 30 percent disabling, effective August 22, 
2005, and denied entitlement to service connection for an 
inner ear disorder, including as secondary to the service-
connected bilateral hearing loss.  

In March 2009 the Board remanded the claims for additional 
development and adjudicative action.  The RO has 
substantially complied with the remand requests.  The case 
has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Prior to November 30, 2009, the Veteran's service-
connected bilateral hearing loss is manifested by no more 
than level V hearing in the right ear and level VII in the 
left ear.  

3.  As of November 30, 2009, the Veteran's service-connected 
bilateral hearing loss is manifested by no more than level 
VII hearing in the right and left ears.  

4.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran currently 
has an inner ear disorder that is due to any incident or 
event in military service, or that is proximately due to or 
the result of the Veteran's service-connected bilateral 
hearing loss.  


CONCLUSIONS OF LAW

1.  Prior to November 30, 2009, the criteria for an 
evaluation in excess of 30 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.85-4.87, 
Diagnostic Code 6100 (2009).

2.  As of November 30, 2009, the criteria for a 40 percent 
evaluation for bilateral hearing loss has been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 (2009).

3.  An inner ear disorder was not incurred in or aggravated 
by the Veteran's active military service, nor is it secondary 
to the service-connected bilateral hearing loss.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision
Bilateral Hearing Loss

The Veteran contends that a higher rating is warranted for 
his service-connected bilateral hearing loss.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  38 C.F.R. § 4.2 (2009); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for ratings purposes (Table VI) to determine a Roman 
numeral designation (I though XI) for hearing impairment, 
established by a state licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).  

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.  

Under 38 C.F.R. § 4.86(a) (2009), it states that when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
is to be evaluated separately.  Id.  The provisions of 
38 C.F.R. § 4.86(b) provide that when the puretone threshold 
is 30 decibels or less at 1000 hertz, and 70 decibels or more 
at 2000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Id.  

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

In November 2005, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed showed the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
55
70
80
LEFT
70
80
70
85
95

Average puretone thresholds were 69 decibels in the right ear 
and 83 decibels in the left ear.  Speech recognition scores 
were 88 percent in the right ear and 92 percent in the left 
ear.  The VA examiner diagnosed the Veteran with mild to 
severe mixed hearing loss of the right ear and moderate to 
profound mixed hearing loss of the left ear.  

In November 2009, the Veteran underwent a second VA 
audiological evaluation.  Audiological testing performed 
during the evaluation showed the following puretone 
thresholds:  




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
75
75
85
LEFT
70
80
70
75
90

Average puretone thresholds were 78 decibels in the right ear 
and 79 decibels in the left ear.  Speech recognition scores 
were 80 percent for both ears.  The VA examiner concluded 
that the Veteran demonstrated severe essentially flat 
sensorineural hearing loss bilateral at the 500 to 4000 
Hertz.  

Based upon the results of the November 2005 audiological 
examination, from Table VI of 38 C.F.R. § 4.85, a Roman 
numeral III is derived for the right ear and the left ear.  
Thus, neither is the "better ear."  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting the applicable rows with the applicable columns.  
A Roman numeral V is derived for the right and left ear, 
based upon the results of the November 2009 VA examination.  
Similar to the November 2005 VA examination results, neither 
is the "better ear."  A 20 percent evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row V with 
column V.  

However, both ears show an exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86(a) for both VA 
examinations.  Applying Table VIa to the puretone threshold 
averages from the November 2005 VA examination, Level V 
hearing loss is established in the right ear and Level VII 
hearing loss is established in the left ear.  Under the 
38 C.F.R. § 4.85, Table VII, these findings warrant a 30 
percent evaluation and a higher disability evaluation is not 
warranted.  

On the other hand, applying Table VIa to the puretone 
threshold averages from the November 2009 VA examination, 
Level VII hearing loss is established for both the right and 
left ears.  Under the 38 C.F.R. § 4.85, Table VII, these 
findings of hearing impairment for bilateral hearing loss 
warrant a 40 percent evaluation, as of November 30, 2009.  
There is no basis in the schedule for a higher rating.  
38 C.F.R. §§ 3.400(o), 4.85, 4.86.  

The Board notes that the Veteran submitted an August 2006 
private audiological evaluation; however, it has not been 
accorded probative value for several reasons.  One, the 
actual puretone thresholds were not written out, and only the 
average puretone thresholds were recorded.  Second, there is 
no indication that the audiological evaluation was conducted 
in accordance with the Maryland CNC Test, which is a 
requirement for hearing testing for VA purposes.  38 C.F.R. § 
4.85(a).  

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2009); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular 
rating is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating.  Otherwise, the schedular evaluation 
is adequate, and referral is not required.  38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is 
provided for certain manifestations of the service-connected 
disability at issue, but the medical evidence reflects that 
those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's bilateral 
hearing loss.  Moreover, the evidence does not demonstrate 
other related factors.  The Veteran has not required frequent 
hospitalization due to his bilateral hearing loss.  Moreover, 
marked interference with employment has not been shown.  In 
the absence of any additional factors, the RO's failure to 
consider or to refer this issue for consideration of an 
extraschedular rating was not prejudicial.  

The Board is aware of the Veteran's complaints about not 
being able to hear well; however, it must be reiterated that 
disability ratings for hearing impairment are derived by a 
mechanical application of the numeric designations assigned 
after audiological evaluations are rendered.  Lendenmann, 3 
Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent prior to November 30, 2009, and a 40 
percent evaluation, but no greater, is warranted for the 
Veteran's service-connected bilateral hearing loss as of 
November 30, 2009.  All reasonable doubt has been resolved in 
the Veteran's favor.  See Gilbert, supra, 1 Vet. App. at 55.  

Inner Ear Disorder  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2009).  

When aggravation of a Veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the Veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service- 
connected disability.  See 71 Fed. Reg. 52744 (2008).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
The Veteran asserts that his service-connected bilateral 
hearing loss caused his current inner ear disorder.  

As stated previously, in order for service connection to be 
granted on a secondary basis, three elements must be present: 
a current disability, a service-connected disability, and a 
medical nexus.  See 38 C.F.R. § 3.310(a) (2009).  

In this case, the Veteran has been diagnosed with benign 
paroxysmal positional vertigo, as reported in a September 
2006 private medical report, and a November 2009 VA examiner 
diagnosed the Veteran with a history of dizziness and 
unsteadiness.  In addition, service connection is in effect 
for bilateral hearing loss.  Therefore, the first two 
elements are accordingly satisfied.  Nonetheless, the 
criteria for service connection on a secondary basis are not 
met.  The competent and probative medical evidence does not 
show that the Veteran's inner ear disorder is proximately due 
to or the result of his service-connected bilateral hearing 
loss disability.  

Post service treatment records reflect complaints and 
treatment for an inner ear disorder.  In November 2005, a 
private treatment record notes complaints of dizziness with 
short bursts of rotary nystagmus.  Thereafter, as previously 
mentioned, in a September 2006 private medical statement, a 
private physician stated that the Veteran has benign 
paroxysmal positional vertigo, an acute process.  

In November 2009, the Veteran was afforded a VA examination 
to determine the etiology of his claimed inner ear disorder.  
The Veteran complained of approximately five to six years of 
infrequent episodes of unsteadiness.  He described a 
sensation of unsteadiness that occurs approximately every one 
to two months and lasting for just a few seconds.  After 
physical examination of the Veteran and review of the claims 
file, the VA examiner diagnosed him with bilateral constant 
tinnitus and a history of dizziness and unsteadiness.  The 
examiner indicated that the Veteran's inner ear disorder is 
actually his infrequent episodes of dizziness and 
unsteadiness.  Although the VA examiner determined that it 
was unclear whether his symptoms represent benign positional 
vertigo (BPV) syndrome or some other type of central nervous 
system disorder, he stated that current medical literature 
would not support causation or a nexus between the Veteran's 
history of infrequent episodes of dizziness/unsteadiness and 
his service-connected hearing loss.  The VA examiner opined 
that it is "less likely than not" that the Veteran's inner 
ear disorder is aggravated or related to his service-
connected bilateral hearing loss.  There is no contrary 
medical opinion of record suggesting that the Veteran's inner 
ear disorder is related to his service-connected bilateral 
hearing loss, and the Veteran has not alluded to the 
existence of such medical opinion.  As such, service 
connection for an inner ear disorder must be denied.  

Although the Veteran does not contend that he incurred his 
inner ear disorder in active service or on a direct basis, as 
due to an injury or disease incurred in active service, the 
Board notes that service connection on a direct basis not 
warranted.  There is no competent evidence of record showing 
that the Veteran's inner ear disorder was incurred in, or is 
causally related to, service.  The service treatment records 
reveal no complaints, treatment or findings related to 
dizziness or an inner ear disorder.  As noted, the first time 
the Veteran is shown to have an inner ear disorder is in 
November 2005, which the Board notes is many years after the 
Veteran separated from service.  There is no competent 
evidence of record relating the Veteran's inner ear disorder 
to his active military service.  

The Board recognizes the sincerity of the arguments advanced 
by the Veteran that his inner ear disorder is related to his 
military service.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, an inner ear disorder requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for an inner ear 
disorder, including as secondary to the service-connected 
bilateral hearing loss, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In regards to the Veteran's claim for service connection, the 
Board finds that the VCAA notice requirements have been 
satisfied by the February 2006 letter.  In the February 2006 
letter, the Veteran was informed of the evidence necessary to 
substantiate the claim for service connection caused by a 
service-connected condition.  The letter informed the Veteran 
that he must show evidence of the claimed physical condition 
and a relationship between the claimed condition and the 
service-connected condition.  

Turning to the Veteran's increased rating claim, the RO sent 
a letters to the Veteran in October 2005 and February 2006 
with the VCAA notice requirements for his increased rating 
claim.  In the letters, the Veteran was informed that the 
evidence necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disability was 
worse than the current evaluation contemplates.  The letters 
also informed the Veteran that he must provide medical or lay 
evidence demonstrating a worsening of his disability and the 
impact on his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letters stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  See also the March 2009 VCAA 
letter.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records, VA outpatient treatment records from 
January 2004 to April 2009, and private treatment records 
dated July 1984 to September 2006.  The Veteran was also 
provided with VA examinations in connection with his claims 
on appeal.  The examiner reviewed the Veteran's medical 
history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board 
finds that the VA examination reports are probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an increased evaluation in excess of 30 
percent for bilateral hearing loss, prior to November 30 
2009, is denied.  

Entitlement to a 40 percent evaluation for bilateral hearing 
loss, as of November 30, 2009, is granted subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.  




Entitlement to service connection for an inner ear disorder, 
including as secondary to the service-connected bilateral 
hearing loss, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


